1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    TIMOTHY ZINDEL, #158377
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     timothy_zindel@fd.org
5
6    Attorney for Defendant
     OLIVIER MARTIN ADZIMAH
7
8                            IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                  )   Case No. 6:16-MJ-00079 JDP
                                                )
13       Plaintiff,                             )
                                                )   STIPULATION AND ORDER
14          v.                                  )   CONTINUING INITIAL APPEARANCE
                                                )   AND TO APPEAR BY VIDEO
15   OLIVIER MARTIN ADZIMAH,                    )   CONFERENCE
                                                )
16       Defendant.                             )
                                                )   Date: June 12, 2019
17                                              )   Time: 10:00 a.m.
                                                    Judge: Hon. Jeremy D. Peterson
18
19
20          It is hereby stipulated and agreed between plaintiff, United States of America, and
21   defendant, Olivier M. Adzimah, that the initial appearance scheduled for June 12, 2019, may be
22   continued to June 25, 2019, at 10:00 a.m. The parties further agree that Mr. Adzimah may
23   appear via video conference from the U.S. District Court in Los Angeles. California, where he
24   resides, because his physical condition currently precludes travel to Yosemite.
25          Mr. Adzimah is before the Court in connection with a probation violation petition (doc.
26   17). As noted in a prior stipulation (doc. 21) Mr. Adzimah sustained multiple serious injuries in
27   a motorcycle accident. He has provided written confirmation of his surgery and his doctor has
28   confirmed he is not presently able to travel long distances. However, he is able to appear by

                                                    -1-
1    video teleconference on June 25, 2019, if the Court approves it, and the parties have agreed to
2    continue the hearing to June 25th for that purpose, hoping to avoid a longer continuance.
3    Assistant Federal Defender Linda Allison will be present in the park on June 25th and will work
4    together with undersigned defense counsel to prepare for the appearance.
5                                                  Respectfully Submitted,
6                                                  HEATHER E. WILLIAMS
                                                   Federal Defender
7
8    Dated: June 5, 2019                           /s/ T. Zindel________________ __
                                                   TIMOTHY ZINDEL
9                                                  Assistant Federal Defender
                                                   Attorney for OLIVIER M. ADZIMAH
10
11                                                 McGREGOR SCOTT
                                                   United States Attorney
12
13   Dated: June 5, 2019                           /s/ T. Zindel for S. St. Vincent
                                                   SUSAN ST. VINCENT
14                                                 Legal Officer
15
16                                               ORDER
17
              The initial appearance scheduled for June 12, 2019 is continued to June 25, 2019, at
18
     10:00 a.m., for the reasons set forth above. Mr. Adzimah may appear by video conference from
19
     the District Court in Los Angeles, California.
20
21
     IT IS SO ORDERED.
22
23
     Dated:      June 5, 2019
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                      -2-
